25 Wash. App. 95 (1979)
605 P.2d 1278
In the Matter of the Marriage of JENNY SUE HURTA, Appellant, and MICHAEL ROBERT HURTA, Respondent.
No. 6962-4-I.
The Court of Appeals of Washington, Division One.
December 31, 1979.
John R. Moffat of Evergreen Legal Services, for appellant.
Michael Robert Hurta, pro se.
*96 WILLIAMS, J.
Jenny Sue Rosenberg, nee Hurta appeals from an order which modified a decree of dissolution changing her daughter's last name from Rosenberg to Hurta. We reverse.
In the decree of dissolution, provision was made for the unborn child of the parties, but no name was given. When the child was born, the mother gave her name as Jesse Jo Rosenberg for purposes of registration. RCW 70.58.070. See Doe v. Dunning, 87 Wash. 2d 50, 549 P.2d 1 (1976). Subsequently, the father, Michael Robert Hurta, filed a petition for modification of the decree to show the child's name as Jesse Jo Hurta.
[1] There is no provision in the dissolution statutes RCW 26.09.010 et seq. for change of a child's name; application must be made under RCW 4.24.130, which provides:
Any person desiring a change of his name or that of his child or ward, may apply therefor to the superior court of the county in which he resides, by petition setting forth the reasons for such change; thereupon such court in its discretion may order a change of the name and thenceforth the new name shall be in place of the former.
[2] But even if the application for the name change had been properly made, the court would have had to deny the petition because there is nothing in the record to show that the proposal was considered from the standpoint of the child, and it is the child's best interests which control. Laks v. Laks, 25 Ariz. App. 58, 540 P.2d 1277 (1975).
The order changing the name of Jesse Jo Rosenberg is vacated.
CALLOW, C.J., and RINGOLD, J., concur.